EXHIBIT 10.1

 

COSMOS HOLDINGS INC.

 

ADVISORY BOARD MEMBER CONSULTING AGREEMENT

 

This Advisory Board Member Consulting Agreement (the "Agreement") is made and
entered into as of January 3rd, 2017, by and between Cosmos Holdings Inc., an
OTCQB listed company (COSM), located in 141 West Jackson Blvd, Suite 4236,
60604, Chicago, Illinois, (the "Company"), and Mr. Orestes Varvitsiotes,
resident of 30 east end avenue, Ap.6K, NY, NY 10028, an individual (the
"Consultant").

 

R E C I T A L S :

 

A. Company has formed an Advisory Board to assist it in the evaluation,
development and business activities.

 

B. Company wishes to engage the services of Consultant, as a member of its
Advisory Board, to provide the services set forth below, and Consultant wishes
to provide such services.

 

NOW, THEREFORE, in consideration of the covenants hereinafter stated, the
parties agree as follows:

 



I.

SERVICES



 

1.1 Advisory Board. Consultant has been appointed as a Member of the Company's
Advisory Board of Directors (the "Advisory Board"), effective from the 3rd of
January 2017, (the "Effective Date"), until the earlier of the date on which
Consultant ceases to be a member of the Advisory Board for any reason or the
date of termination of this Agreement in accordance with Section 5.2 hereof
(such earlier date being the "Expiration Date"). The Advisory Board shall
consist of the Advisory Board Member and such other members as appointed by the
Board of Directors, in their sole discretion.

 

 1

 



 

1.2 Consulting Services.  Consultant shall provide general consulting services
to Company (the “Services”) as a member of its Advisory Board, to include:

 

a. Attending and participating an annual Advisory Board meeting (the meeting to
last approximately two (2) days including travel; date, time and other details
to be mutually agreed upon by the parties);

 

b. Attending (in person or telephonically) one meeting each month with the
Company’s executives and/or senior staff (each meeting to last approximately 2
hours; date, time and location to be mutually agreed upon by the parties);

 

c. Participating in conference calls with the Company’s executives and/or senior
staff on an “on-call” basis during normal business hours; and

 

d. Responding promptly to any phone calls or emails sent by the Company’s
executives and/or senior staff.

 



II.

COMPENSATION



 

2.1 Expense Reimbursement. The Company shall reimburse Consultant for all
reasonable out-of-pocket expenses actually incurred by Consultant in performance
of the Services; provided, however, that the expenses shall be first approved by
Company. Consultant shall present to Company supporting documentation and a
detailed explanation of expenses incurred.

 

2.2 Fees to Consultant. The Company agrees to pay Consultant the following fees
for his Services: an annual retainer of 120,000 options, valid for five years,
at $.20. In the event Consultant ceases to serve on the Advisory Board for any
reason, Consultant shall be entitled to the pro rata portion of the annual fee
for the number of months he has served on the Advisory Board in a given year.

 

 2

 



 

3.2 The compensation of the Consultant shall be no less than any other advisory
board member that might join the Advisory Board during the period of this
agreement.

 



III.

DUTIES OF CONSULTANT



 

3.1 Fiduciary Duties. In fulfilling his consulting responsibilities, Consultant
shall be charged with a fiduciary duty to the Company and all of its
shareholders. Consultant shall be attentive and inform himself of all material
facts regarding a decision before consulting. During the term of this Agreement,
Consultant shall comply in all respects with all applicable federal and state
securities laws, including without limitation with respect to insider trading,
and all policies and codes of conduct or ethics of the Company with respect
thereto. In addition, Consultant's actions shall be motivated solely by the best
interests of the Company and its shareholders.

 

3.2 Confidentiality. During the term of this Agreement, and for a period of one
(1) year after the Expiration Date, Consultant shall maintain in strict
confidence all information he has obtained or shall obtain from the Company
which the Company has designated as "confidential" or which is, by its nature
confidential, relating to the Company's business, operations, properties,
assets, services, condition (financial or otherwise), liabilities, employee
relations, customers (including customer usage statistics), suppliers,
prospects, technology, or trade secrets, except to the extent such information
(i) is in the public domain through no act or omission of the Company, (ii) is
required to be disclosed by law or a valid order by a court or other
governmental body, or (iii) is independently learned by Consultant outside of
this relationship (the "Confidential Information").

 

3.3 Nondisclosure and Nonuse Obligations. Consultant will use the Confidential
Information solely to perform the Services for the benefit of the Company.
Consultant will treat all Confidential Information of the Company with the same
degree of care as Consultant treats his own Confidential Information, and
Consultant will use his best efforts to protect the Confidential Information.
Consultant will not use the Confidential Information for his own benefit or the
benefit of any other person or entity, except as may be specifically permitted
in this Agreement. Consultant will immediately give notice to the Company of any
unauthorized use or disclosure by or through him, or of which he becomes aware,
of the Confidential Information. Consultant agrees to assist the Company in
remedying any such unauthorized use or disclosure of the Confidential
Information.

 

 3

 



 

3.4 Return of the Company Property. All materials furnished to Consultant by the
Company, whether delivered to Consultant by the Company or made by Consultant in
the performance of his Services under this Agreement (the "Company Property")
are the sole and exclusive property of the Company. Consultant agrees to
promptly deliver the original and any copies of the Company Property to the
Company at any time upon the Company's request. Upon termination of this
Agreement by either party for any reason, Consultant agrees to promptly deliver
to the Company or destroy, at the Company's option, the original and any copies
of the Company Property. Consultant agrees to certify in writing that Consultant
has so returned or destroyed all such the Company Property.

 



IV.

COVENANTS OF CONSULTANT



 

4.1 No Conflict of Interest. In one year from the Effective Date, or if the term
of this Agreement is longer, then during the term of this Agreement, Consultant
shall not be employed by, own, manage, control or participate in the ownership,
management, operation or control of any business entity that is competitive with
the Company or otherwise undertake any obligation inconsistent with the terms
hereof, provided that Consultant may own equity of certain business entity
engaging in similar business as that of the Company subject to the prior
approval by the Board, and provided further that Consultant may continue
Consultant's current affiliation or other current relationships with the entity
or entities described on Exhibit A (all of which entities are referred to
collectively as "Current Affiliations"). For a period of one (1) year after the
Expiration Date, Consultant shall not be employed by, operate or manage any
business entity that is competitive with the Company. This Agreement is subject
to the current terms and agreements governing Consultant's relationship with
Current Affiliations, and nothing in this Agreement is intended to be or will be
construed to inhibit or limit any of Consultant's obligations to Current
Affiliations. Consultant represents that nothing in this Agreement conflicts
with Consultant’s obligations to Current Affiliations. A business entity shall
be deemed to be "competitive with the Company" for purpose of this Article IV
only if and to the extent it engages in the business substantially similar to
the Company's businesses.

 

4.2 Noninterference with Business. During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Consultant agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Consultant agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his or her employment, contractual or other relationship with the
Company.

 

 4

 



 

4.3 Independent Contractor.  Consultant is an independent contractor. Consultant
shall not be deemed for any purpose to be an employee or agent of Company and
neither party shall have the power or authority to bind the other party to any
contract or obligation.  Company shall not be responsible to Consultant or any
governing body for any payroll-related taxes or insurance related to the
performance of the terms of this Agreement.

 



V.

TERM AND TERMINATION



 

5.1 Term. This Agreement is effective on the Effective Date (January 3, 2017),
and will continue for one year and expire on January 2, 2018.

 

5.2 Termination. Either party may terminate this Agreement at any time upon ten
(10) days prior written notice to the other party, or such shorter period as the
parties may agree upon.

 

5.3 Survival. The rights and obligations contained in Articles III and IV will
survive any termination or expiration of this Agreement.

 



VI.

MISCELLANEOUS



 

6.1 Assignment. Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

6.2 No Waiver. The failure of any party to insist upon the strict observance and
performance of the terms of this Agreement shall not be deemed a waiver of other
obligations hereunder, nor shall it be considered a future or continuing waiver
of the same terms.

 

6.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by e-mail to Company’s e-mail
addresses. Notice shall be sent to the official addresses of the Company.

 

 5

 



 

6.4 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Nevada, without
regard to conflicts of law principles thereof.

 

6.5 Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

6.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Consulting Services undertaken by
Consulting for the Company.

 

6.7 Amendments. This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Consultant. The terms contained herein may
not be altered, supplemented or interpreted by any course of dealing or
practices.

 

6.8 Disclosure. Consultant acknowledges and agrees that Company may publicly
disclose that Consultant is a member of Company’s Advisory Board.

 

6.9 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 6

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



Company:

Cosmos Holdings Inc.

By:

Name:

Grigorios Siokas

Title:

Director & CEO

Consultant:

 

 

 

 

Name:

Orestes Varvitsiotes



 

 7



 